Citation Nr: 1700621	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
 in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from May 1970 to October 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO increased the Veteran's rating for his service-connected degenerative disc disease of the lumbar spine to 10 percent, effective from January 29, 2010.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the assigned rating.   In August 2013, a Decision Review Officer (DRO) issued a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.  On his VA Form 9, the Veteran requested a Board video-conference hearing.  Also in September 2016, the RO issued an additional SOC (reflecting the continued denial of a rating in excess of 10 percent).

The Veteran was scheduled for a Board video-conference hearing to be held on January 4, 2017.  However, in correspondence received on January 4, 2017, the Veteran requested, in part, that his scheduled video-conference hearing  be cancelled.  


FINDING OF FACT

In January 2017,  prior to the promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In January 2017, the Veteran submitted written correspondence stating that he no longer wished to continue his appeal as to the claim for a higher rating for his service-connected degenerative disc disease  The Veteran's increased rating claim is the only claim pending before the Board.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal,  and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


